DETAILED ACTION
Response to Amendment
	In response to preliminary amendment filed on 2/18/2021, claims 8 and 14 are cancelled and claims 1- 7 and 9- 13, 15- 22 are pending for examinations.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 19- 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Claims 19-22 are drawn to a “machine-readable medium”.  The specification does not clearly limit the utilization of a non-transitory computer-readable recording medium and, thus does not constitute functional descriptive material. Therefore, when the broadest reasonable interpretation of a claim covers a transitory signal per se, which does not fall into any of the 4 categories of invention (i.e. process, machine, manufacture, or composition of matter), the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  Hence, claims 19-22 do not fall within any statutory category under 35 USC §101

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 2, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo; "Remaining issues on beam recovery"; 3GPP TSG RAN WGI Meeting AH 1801; R1-1800661; January 2, 2018; see IDs filed on 3/2/2022 page 2, #3; hereafter NTT in view of Spreadtrum Communications; "Remaining issues on beam failure recovery mechanism"; 3GPP TSG RAN WGI Meeting 91;R1-1719695; November 27, 2017; see IDs filed on 3/2/200 page 2 #3; hereafter Spreadtrum.

	Regarding claim 1, NTT teaches an apparatus configured to be employed in a UE (User Equipment), comprising: a memory interface; and
processing circuitry configured to:
	generate a beam failure recovery (BFR) request that indicates a new candidate beam (see page 1 Introduction about UE failure recovery mechanism);
	process a CORESET (Control Resource Set)-BFR of a set of configured CORESETs, wherein the CORESET-BFR is dedicated to deliver a response to the BFR request (see page 2 3. (second agreement); further page 2 last paragraph about .. (1), it is not necessary for UE to monitor PDCCH associated with any CORESET configurations since the condition for beam recovery request transmission is beam failure detection, which means that all PDCCH quality falling below a threshold, there is no need to monitor PDCCH with bad quality for power saving at UE. During the time interval (2), the UE shall only monitor CORESET-BFR for power saving….);
	determine a spatial assumption for a first PDSCH (Physical Downlink Shared Channel) based on the BFR request, wherein the first PDSCH is scheduled by a first CORESET of the set of configured CORESETs, wherein the first CORESET is different than the CORESET-BFR, wherein the first PDSCH is scheduled before a TCI (Transmission Configuration Information) state is one of reconfigured, reactivated, or re-indicated; and
process the first PDSCH based on the determined spatial assumption for the first PDSCH (see page 3 last paragraph and page 4 first paragraph; …. During the time interval (2), the UE shall only monitor CORESET-BFR for power saving. During the time interval (3), as UE has already received the response from gNB and there is some time before the reconfiguration and activation/re-indication of TCI state(s) for PDCCH, to improve the flexibility for DCI scheduling, UE may monitor PDCCH associated with the CORESET-BFR and the CORESET (i.e. first CORESET for during time interval (3) see (3) (Between reception of gNB response and reconfiguration and activation/re-indication of TCI state(s) for PDCCH) on page 2 last paragraph) configured before beam recovery procedure with the assumption that the corresponding PDCCH DM-RS is spatial QCL’ed (quasi co-located) with RS of the UE-identified candidate beam(s) (i.e. first PDSCH scheduled before TCI determined which is scheduled by a first CORESET; furhter see last agreement of box of 3. on page 2). Based on the discussion, we propose the following: …. Proposal 3: Between the starting point of gNB response monitoring and the reception of gNB response, UE shall monitor PDCCH associated with the CORESET-BFR only. Proposal 4: Between reception of gNB response and reconfiguration and activation/re-indication of TCI state(s) for PDCCH, UE shall monitor PDCCH associated with the CORESET-BFR and the CORESET configured before beam recovery procedure with the assumption that the corresponding PDCCH DM-RS is spatial QCL’ed with RS of the UE-identified candidate beam(s); further see page 3 third last topic in that box corresponding 4. Discloses that QCL assumption is for PDSCH). 
	But NTT is silent about first CORSET is different than CORSET-BFR; however Spreadtrum teaches on page 3 under 2.2 about CORESET B as a CORESET BFR and CORESET A as a CORESET; .. UE monitoring behavior when UE monitors gNB response during the response window (i.e. CORESET B). From the perspective of UE, it is natural and straightforward to continue to monitor CORESET A, but the spatial QCL reference for CORESET A should be updated based on the UE-identified candidate beam in the beam failure recovery request, if there is no higher layer configuration of TCI states in the gNB’s response…. creation of a new temporary TCI state can be envisioned, so that after receiving the gNB’s response, UE can quickly switch to the new beam on the configured CORESETs prior to beam failure procedure until further higher layer explicitly reconfigures the TCI state. As for the PDSCH, the beam should also be simultaneously switched to the beam used for CORESET until the gNB explicitly reconfigures the TCI state for the PDSCH (i.e. first PDSCH). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Spreadtrum with the teachings of NTT to make system more effective. Having a mechanism wherein first CORSET is different than CORSET-BFR; greater way resources can be utilized in order to carry out reliable/updated communication in the communication system.

	Regarding claim 2, NTT in view of Spreadtrum teaches as per claim 1, wherein the first PDSCH is scheduled before the CORESET-BFR delivers the response to the BFR request; Spreadtrum see 2.2 wherein first PDSCH is scheduled before the CORESET-BFR delivers the response to the BFR request see lines 1- 22.

	Regarding claim 15, NTT teaches an apparatus configured to be employed in a gNode B, comprising: a memory interface; and processing circuitry configured to:
	process a beam failure recovery (BFR) request that indicates a new candidate beam; generate a CORESET (Control Resource Set)-BFR of a set of configured CORESETs, wherein the CORESET-BFR is dedicated to deliver a response to the BFR request (see page 1 Introduction about UE failure recovery mechanism and gNB; see page 2 3. (second agreement); further page 2 last paragraph about .. (1), it is not necessary for UE to monitor PDCCH associated with any CORESET configurations since the condition for beam recovery request transmission is beam failure detection, which means that all PDCCH quality falling below a threshold, there is no need to monitor PDCCH with bad quality for power saving at UE. During the time interval (2), the UE shall only monitor CORESET-BFR for power saving….);
	determine a spatial assumption for a first PDSCH (Physical Downlink Shared Channel) based on the BFR request, wherein the first PDSCH is scheduled by a first CORESET of the set of configured CORESETs, wherein the first CORESET is different than the CORESET-BFR, wherein the first PDSCH is scheduled before a TCI (Transmission Configuration Information) state is one of reconfigured, reactivated, or re-indicated; and generate the first PDSCH based on the determined spatial assumption (see page 3 last paragraph and page 4 first paragraph; …. During the time interval (2), the UE shall only monitor CORESET-BFR for power saving. During the time interval (3), as UE has already received the response from gNB and there is some time before the reconfiguration and activation/re-indication of TCI state(s) for PDCCH, to improve the flexibility for DCI scheduling, UE may monitor PDCCH associated with the CORESET-BFR and the CORESET (i.e. first CORESET for during time interval (3) see (3) (Between reception of gNB response and reconfiguration and activation/re-indication of TCI state(s) for PDCCH) on page 2 last paragraph) configured before beam recovery procedure with the assumption that the corresponding PDCCH DM-RS is spatial QCL’ed (quasi co-located) with RS of the UE-identified candidate beam(s) (i.e. first PDSCH scheduled before TCI determined which is scheduled by a first CORESET; furhter see last agreement of box of 3. on page 2). Based on the discussion, we propose the following: …. Proposal 3: Between the starting point of gNB response monitoring and the reception of gNB response, UE shall monitor PDCCH associated with the CORESET-BFR only. Proposal 4: Between reception of gNB response and reconfiguration and activation/re-indication of TCI state(s) for PDCCH, UE shall monitor PDCCH associated with the CORESET-BFR and the CORESET configured before beam recovery procedure with the assumption that the corresponding PDCCH DM-RS is spatial QCL’ed with RS of the UE-identified candidate beam(s); further see page 3 third last topic in that box corresponding 4. Discloses that QCL assumption is for PDSCH). 
	But NTT is silent about first CORSET is different than CORSET-BFR; however Spreadtrum teaches on page 3 under 2.2 about CORESET B as a CORESET BFR and CORESET A as a CORESET; .. UE monitoring behavior when UE monitors gNB response during the response window (i.e. CORESET B). From the perspective of UE, it is natural and straightforward to continue to monitor CORESET A, but the spatial QCL reference for CORESET A should be updated based on the UE-identified candidate beam in the beam failure recovery request, if there is no higher layer configuration of TCI states in the gNB’s response…. creation of a new temporary TCI state can be envisioned, so that after receiving the gNB’s response, UE can quickly switch to the new beam on the configured CORESETs prior to beam failure procedure until further higher layer explicitly reconfigures the TCI state. As for the PDSCH, the beam should also be simultaneously switched to the beam used for CORESET until the gNB explicitly reconfigures the TCI state for the PDSCH (i.e. first PDSCH). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Spreadtrum with the teachings of NTT to make system more effective. Having a mechanism wherein first CORSET is different than CORSET-BFR; greater way resources can be utilized in order to carry out reliable/updated communication in the communication system.

	Regarding claim 19, NTT teaches a machine-readable medium comprising instructions that, when executed, cause a User Equipment (UE) to:
	generate a beam failure recovery (BFR) request that indicates a new candidate beam (see page 1 Introduction about UE failure recovery mechanism);
	process a CORESET (Control Resource Set)-BFR of a set of configured CORESETs, wherein the CORESET-BFR is dedicated to deliver a response to the BFR request (see page 2 3. (second agreement); further page 2 last paragraph about .. (1), it is not necessary for UE to monitor PDCCH associated with any CORESET configurations since the condition for beam recovery request transmission is beam failure detection, which means that all PDCCH quality falling below a threshold, there is no need to monitor PDCCH with bad quality for power saving at UE. During the time interval (2), the UE shall only monitor CORESET-BFR for power saving….);
	determine a spatial assumption for a first PDSCH (Physical Downlink Shared Channel) based on the BFR request, wherein the first PDSCH is scheduled by a first CORESET of the set of configured CORESETs, wherein the first CORESET is different than the CORESET-BFR, wherein the first PDSCH is scheduled before a TCI (Transmission Configuration Information) state is one of reconfigured, reactivated, or re-indicated; and
process the first PDSCH based on the determined spatial assumption for the first PDSCH (see page 3 last paragraph and page 4 first paragraph; …. During the time interval (2), the UE shall only monitor CORESET-BFR for power saving. During the time interval (3), as UE has already received the response from gNB and there is some time before the reconfiguration and activation/re-indication of TCI state(s) for PDCCH, to improve the flexibility for DCI scheduling, UE may monitor PDCCH associated with the CORESET-BFR and the CORESET (i.e. first CORESET for during time interval (3) see (3) (Between reception of gNB response and reconfiguration and activation/re-indication of TCI state(s) for PDCCH) on page 2 last paragraph) configured before beam recovery procedure with the assumption that the corresponding PDCCH DM-RS is spatial QCL’ed (quasi co-located) with RS of the UE-identified candidate beam(s) (i.e. first PDSCH scheduled before TCI determined which is scheduled by a first CORESET; furhter see last agreement of box of 3. on page 2). Based on the discussion, we propose the following: …. Proposal 3: Between the starting point of gNB response monitoring and the reception of gNB response, UE shall monitor PDCCH associated with the CORESET-BFR only. Proposal 4: Between reception of gNB response and reconfiguration and activation/re-indication of TCI state(s) for PDCCH, UE shall monitor PDCCH associated with the CORESET-BFR and the CORESET configured before beam recovery procedure with the assumption that the corresponding PDCCH DM-RS is spatial QCL’ed with RS of the UE-identified candidate beam(s); further see page 3 third last topic in that box corresponding 4. Discloses that QCL assumption is for PDSCH). 
	But NTT is silent about first CORSET is different than CORSET-BFR; however Spreadtrum teaches on page 3 under 2.2 about CORESET B as a CORESET BFR and CORESET A as a CORESET; .. UE monitoring behavior when UE monitors gNB response during the response window (i.e. CORESET B). From the perspective of UE, it is natural and straightforward to continue to monitor CORESET A, but the spatial QCL reference for CORESET A should be updated based on the UE-identified candidate beam in the beam failure recovery request, if there is no higher layer configuration of TCI states in the gNB’s response…. creation of a new temporary TCI state can be envisioned, so that after receiving the gNB’s response, UE can quickly switch to the new beam on the configured CORESETs prior to beam failure procedure until further higher layer explicitly reconfigures the TCI state. As for the PDSCH, the beam should also be simultaneously switched to the beam used for CORESET until the gNB explicitly reconfigures the TCI state for the PDSCH (i.e. first PDSCH). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Spreadtrum with the teachings of NTT to make system more effective. Having a mechanism wherein first CORSET is different than CORSET-BFR; greater way resources can be utilized in order to carry out reliable/updated communication in the communication system.

Claim(s) 3- 4, 16- 17, 20- 21 are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo; "Remaining issues on beam recovery"; 3GPP TSG RAN WGI Meeting AH 1801; R1-1800661; January 2, 2018; see IDs filed on 3/2/2022 page 2, #3; hereafter NTT in view of Spreadtrum Communications; "Remaining issues on beam failure recovery mechanism"; 3GPP TSG RAN WGI Meeting 91;R1-1719695; November 27, 2017; see IDs filed on 3/2/200 page 2 #3; hereafter Spreadtrum and in further view of Qualcomm incorporated; “Beam management for NR"; 3GPP TSG RAN WGI Meeting 93; R1-1807341; May25 2018”; see IDs filed on 3/2/2022 page 2, #4; hereafter Qualcomm.

	Regarding claim 3, NTT in view of Spreadtrum teaches as per claim 2, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is greater than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on an indicated TCI state for the first PDSCH; however Qualcomm teaches on page 3, #7 About …RRC can configure PDSCH repetition across multiple consecutive slots, where UE repeats a TB at same symbol locations per slot with rank 1. The PDSCH TCI state per slot can be determined by the same rule for non-slot-aggregation case. Specifically, if the time offset per PDSCH from the scheduling DCI is less than Threshold-Sched-Offset, the TCI state of CORESET with lowest ID in latest slot will be used as the default TCI state for that PDSCH. Therefore, PDSCHs with offset less than Threshold-Sched-Offset will follow corresponding CORESET TCIs, while PDSCHs with offset greater than Threshold-Sched-Offset will follow TCI indicated in DCI. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of NTT in view of Spreadtrum to make system more standardized.

	Regarding claim 4, NTT in view of Spreadtrum teaches as per claim 2, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is less than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on a default beam that corresponds to a second CORESET of the set of configured CORESETs, wherein the second CORESET has a lowest CORESET ID of the set of configured CORESETs excluding the CORESET-BFR; however Qualcomm teaches on page 3, #7 About …RRC can configure PDSCH repetition across multiple consecutive slots, where UE repeats a TB at same symbol locations per slot with rank 1. The PDSCH TCI state per slot can be determined by the same rule for non-slot-aggregation case. Specifically, if the time offset per PDSCH from the scheduling DCI is less than Threshold-Sched-Offset, the TCI state of CORESET with lowest ID in latest slot will be used as the default TCI state for that PDSCH. Therefore, PDSCHs with offset less than Threshold-Sched-Offset will follow corresponding CORESET TCIs, while PDSCHs with offset greater than Threshold-Sched-Offset will follow TCI indicated in DCI; further see pages 7- 8 of chapter 15 teaches about exclusion of CORSET-BFR. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of NTT in view of Spreadtrum to make system more standardized.

	Regarding claim 16, NTT in view of Spreadtrum teaches as per claim 15, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is greater than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on an indicated TCI state for the first PDSCH; however Qualcomm teaches on page 3, #7 About …RRC can configure PDSCH repetition across multiple consecutive slots, where UE repeats a TB at same symbol locations per slot with rank 1. The PDSCH TCI state per slot can be determined by the same rule for non-slot-aggregation case. Specifically, if the time offset per PDSCH from the scheduling DCI is less than Threshold-Sched-Offset, the TCI state of CORESET with lowest ID in latest slot will be used as the default TCI state for that PDSCH. Therefore, PDSCHs with offset less than Threshold-Sched-Offset will follow corresponding CORESET TCIs, while PDSCHs with offset greater than Threshold-Sched-Offset will follow TCI indicated in DCI. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of NTT in view of Spreadtrum to make system more standardized.

	Regarding claim 17, NTT in view of Spreadtrum teaches as per claim 15, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is less than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on a default beam that corresponds to a second CORESET of the set of configured CORESETs, wherein the second CORESET has a lowest CORESET ID of the set of configured CORESETs excluding the CORESET-BFR; however Qualcomm teaches on page 3, #7 About …RRC can configure PDSCH repetition across multiple consecutive slots, where UE repeats a TB at same symbol locations per slot with rank 1. The PDSCH TCI state per slot can be determined by the same rule for non-slot-aggregation case. Specifically, if the time offset per PDSCH from the scheduling DCI is less than Threshold-Sched-Offset, the TCI state of CORESET with lowest ID in latest slot will be used as the default TCI state for that PDSCH. Therefore, PDSCHs with offset less than Threshold-Sched-Offset will follow corresponding CORESET TCIs, while PDSCHs with offset greater than Threshold-Sched-Offset will follow TCI indicated in DCI; further see pages 7- 8 of chapter 15 teaches about exclusion of CORSET-BFR. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of NTT in view of Spreadtrum to make system more standardized.

	Regarding claim 20, NTT in view of Spreadtrum teaches as per claim 19, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is greater than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on an indicated TCI state for the first PDSCH; however Qualcomm teaches on page 3, #7 About …RRC can configure PDSCH repetition across multiple consecutive slots, where UE repeats a TB at same symbol locations per slot with rank 1. The PDSCH TCI state per slot can be determined by the same rule for non-slot-aggregation case. Specifically, if the time offset per PDSCH from the scheduling DCI is less than Threshold-Sched-Offset, the TCI state of CORESET with lowest ID in latest slot will be used as the default TCI state for that PDSCH. Therefore, PDSCHs with offset less than Threshold-Sched-Offset will follow corresponding CORESET TCIs, while PDSCHs with offset greater than Threshold-Sched-Offset will follow TCI indicated in DCI. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of NTT in view of Spreadtrum to make system more standardized.

	Regarding claim 21, NTT in view of Spreadtrum teaches as per claim 19, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is less than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on a default beam that corresponds to a second CORESET of the set of configured CORESETs, wherein the second CORESET has a lowest CORESET ID of the set of configured CORESETs excluding the CORESET-BFR; however Qualcomm teaches on page 3, #7 About …RRC can configure PDSCH repetition across multiple consecutive slots, where UE repeats a TB at same symbol locations per slot with rank 1. The PDSCH TCI state per slot can be determined by the same rule for non-slot-aggregation case. Specifically, if the time offset per PDSCH from the scheduling DCI is less than Threshold-Sched-Offset, the TCI state of CORESET with lowest ID in latest slot will be used as the default TCI state for that PDSCH. Therefore, PDSCHs with offset less than Threshold-Sched-Offset will follow corresponding CORESET TCIs, while PDSCHs with offset greater than Threshold-Sched-Offset will follow TCI indicated in DCI; further see pages 7- 8 of chapter 15 teaches about exclusion of CORSET-BFR. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of NTT in view of Spreadtrum to make system more standardized.

Claim(s) 5, 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo; "Remaining issues on beam recovery"; 3GPP TSG RAN WGI Meeting AH 1801; R1-1800661; January 2, 2018; see IDs filed on 3/2/2022 page 2, #3; hereafter NTT in view of Spreadtrum Communications; "Remaining issues on beam failure recovery mechanism"; 3GPP TSG RAN WGI Meeting 91;R1-1719695; November 27, 2017; see IDs filed on 3/2/200 page 2 #3; hereafter Spreadtrum and in further view ZTE; “Maintenance for Beam management”; R1-1808196; AUG 2018”; see IDs filed on 2/18/2021 page 2, #4; hereafter ZTE.

	Regarding claim 5, NTT in view of Spreadtrum teaches as per claim 2, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is less than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on a default beam that corresponds to a second CORESET of the set of configured CORESETs, wherein the second CORESET has a lowest CORESET ID of the set of configured CORESETs including the CORESET-BFR; however ZTE teaches on page 5- 6 about QCL assumption for PDSCH as CORESET with lowest CORESET ID for the scheduling offset being less than a threshold. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ZTE with the teachings of NTT in view of Spreadtrum to make system more standardized.

	Regarding claim 18, NTT in view of Spreadtrum teaches as per claim 15, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is less than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on a default beam that corresponds to a second CORESET of the set of configured CORESETs, wherein the second CORESET has a lowest CORESET ID of the set of configured CORESETs including the CORESET-BFR; however ZTE teaches on page 5- 6 about QCL assumption for PDSCH as CORESET with lowest CORESET ID for the scheduling offset being less than a threshold. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ZTE with the teachings of NTT in view of Spreadtrum to make system more standardized.

	Regarding claim 22, NTT in view of Spreadtrum teaches as per claim 19, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is less than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on a default beam that corresponds to a second CORESET of the set of configured CORESETs, wherein the second CORESET has a lowest CORESET ID of the set of configured CORESETs including the CORESET-BFR; however ZTE teaches on page 5- 6 about QCL assumption for PDSCH as CORESET with lowest CORESET ID for the scheduling offset being less than a threshold. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ZTE with the teachings of NTT in view of Spreadtrum to make system more standardized.

Claim(s) 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo; "Remaining issues on beam recovery"; 3GPP TSG RAN WGI Meeting AH 1801; R1-1800661; January 2, 2018; see IDs filed on 3/2/2022 page 2, #3; hereafter NTT in view of Spreadtrum Communications; "Remaining issues on beam failure recovery mechanism"; 3GPP TSG RAN WGI Meeting 91;R1-1719695; November 27, 2017; see IDs filed on 3/2/200 page 2 #3; hereafter Spreadtrum and in further view of Yuan et al. (US Pub. No. 2021/0058998 A1).

	Regarding claim 6, NTT in view of Spreadtrum teaches as per claim 1,  but NTT fails to state about wherein the first PDSCH is scheduled after the CORESET-BFR delivers the response to the BFR request; however Yuan teaches in [0055] about first PDSCH is scheduled after the CORESET-BFR delivers the response to the BFR request. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yuan with the teachings of NTT in view of Spreadtrum to make system more standardized.

	Regarding claim 11, NTT in view of Spreadtrum and Yuan teaches as per claim 6, wherein the spatial assumption determined for the first PDSCH is based on the new candidate beam indicated by the BFR request; NTT see introduction.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo; "Remaining issues on beam recovery"; 3GPP TSG RAN WGI Meeting AH 1801; R1-1800661; January 2, 2018; see IDs filed on 3/2/2022 page 2, #3; hereafter NTT in view of Spreadtrum Communications; "Remaining issues on beam failure recovery mechanism"; 3GPP TSG RAN WGI Meeting 91;R1-1719695; November 27, 2017; see IDs filed on 3/2/200 page 2 #3; hereafter Spreadtrum and in further view of Yuan et al. (US Pub. No. 2021/0058998 A1) and in further view ZTE; “Maintenance for Beam management”; R1-1808196; AUG 2018”; see IDs filed on 2/18/2021 page 2, #4; hereafter ZTE.

	Regarding claim 7, NTT in view of Spreadtrum and Yuan teaches as per claim 6, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is greater than a threshold; however ZTE states ZTE teaches on page 5- 6 about a scheduling offset between the first CORESET and the first PDSCH is greater than a threshold. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ZTE with the teachings of , NTT in view of Spreadtrum and Yuan to make system more standardized.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo; "Remaining issues on beam recovery"; 3GPP TSG RAN WGI Meeting AH 1801; R1-1800661; January 2, 2018; see IDs filed on 3/2/2022 page 2, #3; hereafter NTT in view of Spreadtrum Communications; "Remaining issues on beam failure recovery mechanism"; 3GPP TSG RAN WGI Meeting 91;R1-1719695; November 27, 2017; see IDs filed on 3/2/200 page 2 #3; hereafter Spreadtrum and in further view of Yuan et al. (US Pub. No. 2021/0058998 A1) and in further view ZTE; “Maintenance for Beam management”; R1-1808196; AUG 2018”; see IDs filed on 2/18/2021 page 2, #4; hereafter ZTE and in further view of Qualcomm incorporated; “Beam management for NR"; 3GPP TSG RAN WGI Meeting 93; R1-1807341; May25 2018”; see IDs filed on 3/2/2022 page 2, #4; hereafter Qualcomm.

	Regarding claim 9, NTT in view of Spreadtrum and Yuan teaches as per claim 6, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is less than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on a default beam that corresponds to a second CORESET of the set of configured CORESETs, wherein the second CORESET has a lowest CORESET ID of the set of configured CORESETs excluding the CORESET-BFR; however Qualcomm teaches on page 3, #7 About …RRC can configure PDSCH repetition across multiple consecutive slots, where UE repeats a TB at same symbol locations per slot with rank 1. The PDSCH TCI state per slot can be determined by the same rule for non-slot-aggregation case. Specifically, if the time offset per PDSCH from the scheduling DCI is less than Threshold-Sched-Offset, the TCI state of CORESET with lowest ID in latest slot will be used as the default TCI state for that PDSCH. Therefore, PDSCHs with offset less than Threshold-Sched-Offset will follow corresponding CORESET TCIs, while PDSCHs with offset greater than Threshold-Sched-Offset will follow TCI indicated in DCI; further see pages 7- 8 of chapter 15 teaches about exclusion of CORSET-BFR. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Qualcomm with the teachings of NTT in view of Spreadtrum and Yuan to make system more standardized.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over NTT Docomo; "Remaining issues on beam recovery"; 3GPP TSG RAN WGI Meeting AH 1801; R1-1800661; January 2, 2018; see IDs filed on 3/2/2022 page 2, #3; hereafter NTT in view of Spreadtrum Communications; "Remaining issues on beam failure recovery mechanism"; 3GPP TSG RAN WGI Meeting 91;R1-1719695; November 27, 2017; see IDs filed on 3/2/200 page 2 #3; hereafter Spreadtrum and in further view of Yuan et al. (US Pub. No. 2021/0058998 A1) and in further view ZTE; “Maintenance for Beam management”; R1-1808196; AUG 2018”; see IDs filed on 2/18/2021 page 2, #4; hereafter ZTE and in further view ZTE; “Maintenance for Beam management”; R1-1808196; AUG 2018”; see IDs filed on 2/18/2021 page 2, #4; hereafter ZTE.

	Regarding claim 10, NTT in view of Spreadtrum and Yuan teaches as per claim 6, but NTT is silent about wherein a scheduling offset between the first CORESET and the first PDSCH is less than a threshold, and wherein the spatial assumption determined for the first PDSCH is based on a default beam that corresponds to a second CORESET of the set of configured CORESETs, wherein the second CORESET has a lowest CORESET ID of the set of configured CORESETs including the CORESET-BFR; however ZTE teaches on page 5- 6 about QCL assumption for PDSCH as CORESET with lowest CORESET ID for the scheduling offset being less than a threshold. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of ZTE with the teachings of NTT in view of Spreadtrum and Yuan in view of Spreadtrum to make system more standardized.
Allowable Subject Matter
Claims 12- 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468